DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        REGULO A. OSORIO and
                       MARIA EUGENIA OSORIO,
                             Appellants,

                                      v.

          U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
                       FOR CMLTI 2007-10,
                            Appellee.

                                No. 4D14-934

                               [March 25, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia G. Imperato, Judge; L.T. Case No. CACE09-
57363 (11).

   Dineen Pashoukos Wasylik of DPW Legal, Tampa, for appellants.

  Dean A. Morande and Michael K. Winston of Carlton Fields Jorden
Burt, P.A., West Palm Beach, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

    The Osorios appeal a final judgment of foreclosure in favor of U.S. Bank
National Association (“Bank”). The Bank concedes that the evidence
presented at trial was insufficient to meet its burden of proving it had
standing to enforce the note at the time it filed the complaint. See McLean
v. JP Morgan Chase Bank Nat’l Ass’n, 79 So. 3d 170, 173 (Fla. 4th DCA
2012). Because the Bank failed to prove standing, we reverse and remand
for the trial court to enter an involuntary dismissal of the complaint.

   Reversed and remanded.

CIKLIN, GERBER and LEVINE, JJ., concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2